People v Guzman (2014 NY Slip Op 08350)





People v Guzman


2014 NY Slip Op 08350


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2014-01447

[*1]The People of the State of New York, respondent,
vDerek Guzman, appellant. (S.C.I. No. 32/10)


Thomas N. N. Angell, Poughkeepsie, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from an amended sentence of the County Court, Dutchess County (Greller, J.), imposed January 29, 2014, consisting of an indeterminate term of imprisonment of 2 to 6 years, on the ground that the amended sentence was excessive.
ORDERED that the amended sentence is modified, as a matter of discretion in the interest of justice, by reducing the amended sentence from an indeterminate term of imprisonment of 2 to 6 years to an indeterminate term of imprisonment of 1  to 4 years.
The amended sentence was excessive to the extent indicated herein (see generally  Penal Law § 70.00; People v Suitte,  90 AD2d 80, 86).
ENG, P.J., RIVERA, HALL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court